Citation Nr: 0731292	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-00 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1, 1977, to 
March 25, 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the VCAA, further evidentiary development is 
necessary. 

The veteran seeks service connection for a chronic right knee 
condition that allegedly either resulted from or was worsened 
by an in-service injury.  It is contended that the veteran 
slipped and fell in a swimming pool while in service, 
injuring his right knee.  

The veteran's service medical records (SMRs) are silent as to 
any complaints or diagnoses of a right knee condition.  There 
are considerable records of a shoulder disability and one 
notation of left knee complaints.  Additionally, the 
veteran's discharge medical examination report does not note 
a right knee disability.  

Within a week of discharge from service, the veteran received 
a disability certificate from his physician indicating that 
the veteran "ha[d] recurring lateral dislocation of [the] 
patella [of the] right knee."  This certificate, dated on 
April 1, 1977, excused the veteran from work until July 1, 
1977.  

From June 1980 to June 1989, the veteran sought treatment for 
his right knee pain.   A June 1980 treatment note indicated 
that the veteran twisted his right leg 10 days prior to 
seeking treatment and had a swollen knee.  In December 1981, 
the veteran was treated for chondromalacia of the right 
patella, and advised the physical therapist that he 
dislocated his right knee cap three to five times since 1976.  
In June 1982, a physician indicated that the veteran had a 
six-year history of patella dislocation.  He also noted that 
the veteran had mild degeneration and patellofemoral 
traumatic arthritis.  

In a November 2000 VA treatment note, the veteran complained 
of chronic right knee pain since 1981, and requested that x-
rays be taken of his knees.  

From February 2001 to May 2001, the veteran underwent 
physical therapy to treat his right knee.  In February 2001, 
the veteran advised the physical therapist that he had right 
knee problems since 1973 or 1974.  He reported that his right 
knee cap dislocated two to three times per year and his pain 
level was equivalent to that of a toothache.

In January 2002, the veteran submitted a statement from his 
mother indicating that the veteran had problems with his 
right knee since discharge from service in 1977.  She also 
noted that the veteran lost many jobs due to his right knee.  

In February 2002, the veteran submitted a statement from his 
brother indicating that the veteran did not have a right knee 
condition prior to service and injured it during service.  
His brother noted that the veteran lost many jobs because of 
his constant right knee dislocation.

In February 2002, the veteran submitted a statement of a 
friend regarding his right knee condition.  The friend noted 
that the veteran's family told him about the veteran's in-
service right knee injury and that he personally witnessed 
the veteran in pain and discomfort due to his right knee.  

During a February 2002 VA treatment, the veteran complained 
of right knee pain.  The veteran advised that he dislocated 
his right knee cap and persistently experienced pain.  
Objectively, the treating personnel found that the veteran 
had a full range of motion in his right knee without patellar 
malalignment.  It was noted that there was no evidence that 
the veteran experienced effusion or echymosis, but he 
experienced mild to moderate pain when the joint was 
palpitated.  The veteran was assessed as having recurrent 
patellar subluxation syndrome of the right knee.

In May 2002, the veteran applied to correct his military 
record.  A March 7, 1977 service treatment record referenced 
a complaint for a left knee injury that was noted to have 
existed prior to service.  The veteran contended that the 
treating personnel erroneously listed a left knee injury 
instead of a right knee injury.  

In June 2002, the veteran sought VA treatment for his 
bilateral knee pain, and advised that he initially injured 
his right knee in 1977 when he slipped into a swimming pool.  
The chief of orthopedics assessed the veteran as having 
minimal to moderate degenerative changes bilaterally.  He 
noted that the joint spaces either minimally narrowed, or did 
not narrow at all.  Further, the patellar evidenced some 
spurring and degenerative changes were found in both knees.  

In April 2003, the veteran again sought VA treatment for his 
bilateral knee pain.  After reviewing x-rays, the physician 
assessed the veteran as having recurrent bilateral 
patellofemoral dislocation and mild degenerative joint 
disease of the right knee.  Ultimately, the physician noted 
that the MRI evidence did not show any ligamentous or 
meniscal damage, but it did show evidence of chondromalacia 
patella.  

Again in June 2003, the veteran sought VA treatment for 
bilateral knee pain and subluxation of both patellas.  The 
veteran related a history of knee cap dislocation and advised 
that it is unlikely he could walk a mile.  The veteran 
reported that he sometimes had difficulty sleeping, climbing 
stairs and rising from chairs because of his knee pain.

In a statement dated in March 2005, another service member 
reported that he was present at the time of the veteran's in-
service knee injury.  After a swim test, the service member 
was instructed to escort the veteran to sick bay.  The 
service member recalled that the veteran had a "bad limp" 
and his "right knee was swollen."  Additionally, he 
reported that the veteran was "in excruciating pain and was 
unable to participate in bowling."  The service member 
recalled the veteran's knee "giveing [sic] him trouble," 
and on one post-service occasion, the service member took the 
veteran to the hospital due to another knee dislocation in 
1977.

In June 2005, the veteran and a decision review officer (DRO) 
spoke over the phone in an informal conference.  During the 
conference, the veteran indicated that he may have first 
injured his right knee in a motor vehicle accident in 1969 
and that the in-service swimming pool incident aggravated the 
injury.  

In an August 2007 submission, the veteran related that he 
received treatment at the "Naval Hospital, aboard the U.S. 
Marine Corp[s] Air Ground Combat Center" during his employ 
there.  He stated that in March or May 1988 he was treated 
for a right knee dislocation/subluxation and then was 
released.  

Following a complete review of the record, the Board finds 
that the medical evidence is insufficient upon which to 
render a decision.  Within a week of discharge, the veteran 
was given a disability certificate referencing recurring 
right knee cap dislocation.  Additionally, the veteran 
submitted a statement from another service member who 
recalled that the veteran had injured his right knee while in 
service.  The veteran referenced a pre-service right knee 
injury that may have been aggravated by service.  The veteran 
also advised that the Palms, California Naval Hospital has 
records related to post-service treatment for his right knee 
condition.  The post-service treatment records in the record 
do not reflect an opinion as to whether his current diagnoses 
are related to service, but they do reflect consistent 
complaints of, and treatment for, right knee pain and right 
knee cap dislocation.  Thus, this claim must be remanded in 
order to retrieve all outstanding treatment records and for 
an examination to be scheduled and a medical opinion obtained 
as to whether the veteran's right knee condition, currently 
diagnosed as recurrent bilateral patellofemoral dislocation 
and mild degenerative joint disease of the right knee, is 
related to service.  This examination is required pursuant to 
38 C.F.R. § 3.159(c)(4).  

Finally, the veteran indicated that he was receiving 
disability benefits from the Social Security Administration 
(SSA) for his right knee.  The SSA decision and records 
should be associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Request and obtain any medical 
treatment records dated from March to May 
1988 from the Naval Hospital aboard the 
U.S. Marine Corps Air Ground Combat 
Center in Palms, California, and the 
records should be incorporated in the 
claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to VA.  All attempts to 
procure records should be documented in 
the file.  If VA cannot obtain records 
identified by the veteran, a notation to 
that effect should be included in the 
claims file.  In addition, the veteran 
and his representative should be informed 
of any such problem.

2.  Request and obtain the decision of 
SSA to award disability benefits and the 
medical records on which the award was 
based.

3.  Schedule the veteran for a VA 
examination with an appropriate 
specialist to determine the nature of the 
veteran's right knee condition.  The 
veteran's claims folder should be made 
available to the examiner for review.  
The examiner is to perform all necessary 
clinical testing and render all 
appropriate diagnoses.  The examiner 
should then render an opinion as to 
whether it is at least as likely as not 
that the current condition of the 
veteran's right knee was caused or 
worsened by service.  

4.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



___________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


